Exhibit 10.21

July 27, 2007

Mr. Rob Baxter

[Address]

[City, State, Zip]

Dear Rob:

I am pleased to offer you the position of Senior Vice-President at SiRF
Technology, Incorporated reporting to me, effective upon the closing of the
acquisition of Centrality Communications, Inc. Your existing stock options with
centrality will be unchanged, except for the conversion and adjustment of your
Centrality stock options into SiRF stock options. Your semi-monthly salary will
be $12,500.00 (annualized at $300,000.00).

In addition, in exchange for your commitment to remain an employee of SiRF for
no less than two years, you are also entitled to receive a cash retention bonus
equal to fifty percent of your initial annual salary (total Retention Bonus of
$150,000.00). On the first anniversary of your start date at SiRF, you will
receive one-half of the Retention Bonus ($75,000.00) to be paid on the second
anniversary of your start date at SiRF.

Subject to final corporate approval and in accordance with the terms and
conditions of the 2004 Stock Incentive Plan, you will be granted 60,000
restricted stock units (RSUs) which will vest at the rate of 10% on the first
anniversary of the date you join SiRF, 20% on your second anniversary, 30% on
your third anniversary, and 40% on your fourth anniversary. In connection with
your RSU grant, you will be required to sign and abide by the terms of the SiRF
Technology, Inc Restricted Stock Unit Agreement. In addition, you will be
granted an option to purchase 60,000 shares of SiRF Technology, Inc. common
stock. The option exercise price will be the fair market value at the close of
business on the first day of employment or the day the grant is approved,
whichever is later. The shares will be granted as Non-qualified Stock Options
(NSOs). In connection with your option grant, you will be required to sign and
abide by the terms of the SiRF Technology, Inc. Stock Option Agreement. Your
options will vest at the rate of 10% on the first anniversary of the date you
join SiRF, 20% on your second anniversary, 30% on your third anniversary, and
40% on your fourth anniversary.

In our discussions, you indicated a strong desire to work towards and achieve
three primary career goals, which I have summarized as follows and which form
the focus of this offer:

 

  1. Successful integration of the two Companies; which I interpret as retaining
and motivating key employees; ensuring effective and efficient worldwide
employee communications; facilitating the definition, execution and deployment
of timely, market-leading new products that leverage our combined engineering
talents; and helping to ensure that we continue to enjoy rapid and predictable
financial growth.

  2. Career progression within the new Company; which I take to mean continuity
of employment at a level commensurate with your experience and relevant to your
stated goals of eventually becoming a Public Company CEO.

  3. Full compensation for goals and achievements resulting from your tenure as
CEO of Centrality Communications; which relates to your ability to fully earn
the stock options awarded by Centrality and now converted into SiRF stock and
subject to vesting limitations per the merger agreement.

As we have discussed at length, the organizational structure of the company
post-merger is intended to reflect the current operational structure of both
SiRF and Centrality with initial changes limited to integration of Sales, G&A
and Operations. Our current intent is to migrate Centrality to a Business Unit
P+L Structure with Engineering and Marketing being the core P+L functions and to
effect this change sometime in the next 12 – 18 months. At that time your
assignment would be to manage one of these P&L units.



--------------------------------------------------------------------------------

By accepting this offer of continuing employment you agree that the Second
Addendum to Offer Letter (the “Second Addendum” dated June 18, 2007 is
terminated, all terms contained in the Second Addendum are considered null and
void. The remaining terms contained in your offer letter dated September 20,
2004, as amended by First Addendum to Offer Letter dated September 25, 2006 (the
“Original Offer Letter”) remain in full force and effect.

By accepting this offer of continued employment, you agreed and acknowledged
that your position as Senior Vice Present at SiRF and the subsequent change in
your position and/or title in the next 12-18 months to manage one of the P&L
units referenced in the preceding paragraph will not constitute “Good Reason” as
defined in your Original Offer Letter and will not trigger any acceleration
benefit as discussed in section 3.b of your Original Offer Letter.

You will be eligible for vacations and other employee benefits in accordance
with standard SiRF policies. As a condition of your employment with SiRF, you
agree to execute and abide by the terms of company’s standard form of Exempt
Employee Letter Agreement and Proprietary Information and Assignment of
Inventions.

While it is my intent to provide every opportunity to achieve your stated goals,
I must advise you that your employment at SiRF will continue to be on an at-will
basis, the same conditions that apply to all our employees worldwide. In other
words, either you or SiRF can terminate your employment at any time for any
reason, with or without cause and with or without notice. Your ongoing career
promotion will depend on how well you meet and exceed applicable business
objectives, which is also the standard that applies to all of our employees
worldwide. This term of employment is not subject to change or modification of
any kind except if in writing and signed by you and the President/CEO of SiRF.

This offer expires August 2, 2007. SiRF reserves the right to extend this date.
This offer is contingent upon the termination of the Second Addendum to Offer
Letter dated June 18, 2007.

We are very excited about the prospect of your joining SiRF and helping us build
an exciting and successful team and company. If you accept this offer of
employment, please sign below and return one signed copy to me as soon as
possible. I look forward to hearing from you.

Sincerely,

Michael L. Canning

President and C.E.O.

Accepted:

 